MEMORANDUM DECISION

      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be
      regarded as precedent or cited before any                             FILED
      court except for the purpose of establishing                      Feb 28 2017, 6:48 am

      the defense of res judicata, collateral                               CLERK
                                                                        Indiana Supreme Court
      estoppel, or the law of the case.                                    Court of Appeals
                                                                             and Tax Court




      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Timothy J. Burns                                         Curtis T. Hill, Jr.
      Indianapolis, Indiana                                    Attorney General of Indiana
                                                               Michael Gene Worden
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Lisa Crawford,                                           February 28, 2017
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               49A02-1608-CR-1786
              v.                                               Appeal from the Marion Superior
                                                               Court
      State of Indiana,                                        The Honorable Amy M. Jones,
      Appellee-Plaintiff.                                      Judge
                                                               Trial Court Cause No.
                                                               49G08-1511-CM-41824



      Mathias, Judge.


[1]   Lisa Crawford (“Crawford”) was convicted in Marion Superior Court of Class

      A misdemeanor driving while suspended, Class A misdemeanor leaving the


      Court of Appeals of Indiana | Memorandum Decision 49A02-1608-CR-1786 | February 28, 2017   Page 1 of 6
      scene of an accident causing bodily injury, and Class B misdemeanor false

      informing. On appeal, Crawford claims that the State presented insufficient

      evidence to support her convictions for leaving the scene of an accident and

      false informing.

[2]   We affirm.


                                 Facts and Procedural History

[3]   On November 23, 2015, Roi Dawes (“Dawes”) was driving a truck for his

      employer, Trucker’s 24 Hour Road Service. Dawes left the company’s location

      on Holt Road in Indianapolis to pick up parts. Shortly after he left, his truck

      was hit in the rear by another vehicle, a Chevrolet S-10 pickup truck. This truck

      did not stop at the scene of the accident; instead, the driver of the truck backed

      up, drove around Dawes’s truck, and drove away down Farnsworth Street.


[4]   Dawes decided to pursue the S-10 and followed the truck for ten to fifteen

      blocks. At this point, the driver of the S-10 made a left turn, quickly stopped,

      jumped out of the truck, and ran away. The driver of the S-10 ran down an

      nearby alley. Dawes briefly gave chase and saw the driver’s face for a few

      seconds when she turned to look behind her, but he quickly decided the better

      option was to call the police. Dawes described the driver of the S-10 as a “late

      twenties, early thirty year old white female, [with] red hair.” Tr. p. 7.

[5]   Indianapolis Police Department (“IMPD”) Officer David Janicijevic (“Officer

      Janicijevic”) responded to Dawes’s call and interviewed Dawes at the scene

      where the driver of the S-10 had abandoned her truck. Dawes informed him of
      Court of Appeals of Indiana | Memorandum Decision 49A02-1608-CR-1786 | February 28, 2017   Page 2 of 6
      the accident and gave him a description of the driver. Officer Janicijevic ran a

      license plate check on the abandoned truck, which revealed that the truck was

      registered to Crawford and that Crawford’s license was suspended.


[6]   In the meantime, IMPD received a call from Crawford, who claimed that her

      Chevrolet S-10 pickup truck had been stolen from a local restaurant. However,

      the officers who responded to Crawford’s call could not find anyone who could

      corroborate Crawford’s claim that her truck had been stolen from the

      restaurant. The police told Crawford to go to the scene where her truck had

      been found abandoned. When she arrived, Dawes identified her as the woman

      he had seen fleeing from the vehicle. The police then arrested Crawford.

[7]   The following day, the State charged Crawford with Class A misdemeanor

      driving while suspended, Class A misdemeanor fleeing the scene of an accident

      causing bodily injury, and Class B misdemeanor false informing. A bench trial

      was held on July 12, 2016. At the trial, Dawes again identified Crawford as the

      woman who had been driving the truck that hit his vehicle. Officer Janicijevic

      testified that Dawes identified Crawford at the scene. The State also presented

      Crawford’s driving record, which confirmed that her driver’s license was

      suspended on the date of the accident. Crawford testified on her own behalf and

      repeated her claim that her truck had been stolen and that she reported this to

      the police even though she knew that her license was suspended.


[8]   The trial court determined that Crawford’s testimony was not credible and

      found her guilty as charged. The court sentenced Crawford to 363 days on the


      Court of Appeals of Indiana | Memorandum Decision 49A02-1608-CR-1786 | February 28, 2017   Page 3 of 6
      conviction for driving while suspended, with all 363 days suspended to

      probation; a concurrent 363-day sentence on the conviction for leaving the

      scene of an accident, again with all 363 days suspended to probation; and a

      consecutive 180-day sentence on the conviction for false informing, with all 180

      days suspended and ninety days on probation. Crawford now appeals.


                                       Discussion and Decision

[9]   On appeal, Crawford presents one issue for our review, namely whether the

      State presented evidence sufficient to establish that she was the person driving

      her pickup truck at the time it hit Dawes’s truck and then fled the scene.1 Our

      standard of review on claims of insufficient evidence is well settled but bears

      repeating:


              When reviewing a claim that the evidence is insufficient to
              support a conviction, we neither reweigh the evidence nor judge
              the credibility of the witnesses; instead, we respect the exclusive
              province of the trier of fact to weigh any conflicting evidence. We
              consider only the probative evidence supporting the [judgment]
              and any reasonable inferences which may be drawn from this
              evidence. We will affirm if the probative evidence and reasonable
              inferences drawn from the evidence could have allowed a
              reasonable trier of fact to find the defendant guilty beyond a
              reasonable doubt.




      1
       Crawford admits that the evidence was sufficient to convict her of driving while suspended. Appellant’s Br.
      p. 10.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1608-CR-1786 | February 28, 2017         Page 4 of 6
       Harrison v. State, 32 N.E.3d 240, 247 (Ind. Ct. App. 2015), trans. denied (citing

       McHenry v. State, 820 N.E.2d 124, 126 (Ind. 2005)).


[10]   Crawford claims that Dawes’s testimony identifying her as the driver of the S-

       10 pickup truck should not be credited because Dawes saw the driver for only a

       short time and saw her face for only a few seconds. She also argues that

       Dawes’s identification was flawed because it was based on an improperly

       suggestive showup instead of a more controlled photographic lineup. However,

       Crawford does not challenge the admissibility of Dawes’s identification; she

       claims only that the identification evidence was insufficient to prove that she

       was the one who was driving the S-10 at the time of the accident.


[11]   It has long been held that the uncorroborated testimony of one witness may be

       sufficient by itself to sustain a conviction on appeal. Scott v. State, 871 N.E.2d
341, 343-44 (Ind. Ct. App. 2007). If the identification evidence of the witness is

       unequivocal, the identification does not need to be supported by other

       circumstantial evidence. Id. at 344. However, if the identification is equivocal,

       then the identification must be supported by circumstantial evidence. Id.


[12]   Here, Dawes’s identification of Crawford was unequivocal. He clearly testified

       that the person he saw run from the truck was Crawford “or her twin.” Tr. p. 8.

       At no time did he back away from his testimony that Crawford was the

       individual he saw. Even if Dawes’s identification testimony were equivocal, his

       identification was further supported by the fact that the S-10 was registered to




       Court of Appeals of Indiana | Memorandum Decision 49A02-1608-CR-1786 | February 28, 2017   Page 5 of 6
       Crawford, who, at the time of the offense, was a twenty-eight-year-old white

       female with red hair,2 matching the description of the person Dawes saw.3

[13]   The trial court was well within its role as the trier of fact to credit the eyewitness

       testimony of Dawes and to reject Crawford’s self-serving testimony. Thus, the

       evidence favorable to the trial court’s judgement, and the reasonable inferences

       that can be drawn from this evidence, were sufficient to establish beyond a

       reasonable doubt that Crawford was driving her truck at the time she rear-ended

       the truck driven by Dawes. See Gorman v. State, 968 N.E.2d 845, 848 (Ind. Ct.

       App. 2012) (holding that testimony of single eyewitness was sufficient to

       support defendant’s conviction for robbery where witness stated that she was

       “one hundred percent certain” that defendant was the one who robbed her and

       her friend).


[14]   Affirmed.


       Baker, J., and Pyle, J., concur.




       2
        We recognize that Crawford’s driving record indicates that her hair is brown. Ex. Vol., State’s Ex. 1, p. 1.
       However, the evidence at trial indicates that her hair was red. Immediately after describing Crawford as
       having red hair, Dawes identified her in court as the same red-haired individual he saw fleeing the truck. Tr.
       pp. 7-8. Officer Janicijevic also testified that Crawford had red hair. Tr. p. 28.
       3
         Crawford claims that her testimony that her truck was stolen should be credited because her report to the
       police of her stolen truck would expose her to a charge of driving while suspended. However, while reporting
       her truck stolen might have exposed her to a charge of driving while suspended, it also provided her with a
       defense to the charge of fleeing the scene of an accident. The trial court was not required to credit her
       testimony.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1608-CR-1786 | February 28, 2017            Page 6 of 6